Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Claim Objection
4.	Claim 1 is objected to because of the following reason: Clams use acronyms without having defined them by using the fully spelled out from the acronyms. In this case “PSRC” is used without first written out “proximity short range communication” and “SRC” is used without first written out “short range communication”. Further correction required. 



Double Patenting

5. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of application No. 13/291 925. Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the copending application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims are not identical, however, the scope of the invention are the same. 
Instant Application (17/458098)
Application (13/291 925)
Claim 1: 
A method for wireless A method for the wireless communication of proximity based content, the method comprising: 

defining a proximity boundary with dimensions defined by a magnetic induction diversity communication range of one of the SRC device and the PSRC device, 

wherein the SRC device and the PSRC device are configured to communicate using magnetic induction; 

at least one of the SRC device and the PSRC device include at least two substantially orthogonal antennas to provide magnetic induction diversity; 

the SRC device is coupled to a mobile computing device; and the PSRC device is associated with at least one of a location and an object; 

communicating a proximity signal in the proximity boundary from the at least one selected antenna between the SRC device and the PSRC device; and 




performing at least one action by at least one of the mobile computing device and the PSRC device when the proximity signal is detected between the SRC device and the PSRC device.
Claim 1:
A method for wireless communication of proximity based content, the method comprising: 

defining a proximity boundary with dimensions defined by a selected magnetic induction diversity communication range of one of a Short Range Communication (SRC) device and a Proximity Short Range Communication (SRC) device, 

wherein: the SRC device and the PSRC device are configured to communicate using magnetic induction; 

at least one of the SRC device and the PSRC device include at least two substantially orthogonal antennas to provide magnetic induction diversity; 

the SRC device is coupled to a mobile computing device; and the PSRC device is associated with at least one of a location and an object; 

communicating a proximity signal in the proximity boundary between the SRC device and the PSRC device using the magnetic induction diversity to substantially reduce a variability of the dimensions of the proximity boundary defined by the selected magnetic induction diversity communication range;

 performing at least one action by at least one of the mobile computing device and the PSRC device when the proximity signal is detected between the SRC device and the PSRC device; 


and setting at least one rule for a proximity based communication filter module, which is associated with the mobile computing device, regarding the wireless communication of proximity based content, the at least one rule identifying the at least one action performed by the mobile computing device when the proximity signal is detected between the SRC device and the PSRC device, wherein the at least one action is performed by the mobile computing device based on the at least one rule when the proximity signal is detected between the SRC device and the PSRC device.




Other dependent claims are either identical or similar in scope. Therefore, the instant application’s claims are obvious and they are obviousness-type double patenting as being unpatentable. 





Claim Rejection- 35 USC § 103 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12, 14-15 & 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palermo (Pub No. 2006/0073825) and further in view of Tsirline (Pub No. 2004/0178267).
Regarding claim 1, Palermo teaches a method for wireless communication of proximity based content, the method comprising: SRC device and PSRC device is configured to communicate using magnetic induction (Para. 71: The transducers generate a magnetic induction field 122, such that remote headset unit 110 receives the transmitted signals. Transmitted signals on inductive field 122 are received by remote unit transducer 166.); at least one SRC device and PSRC device includes at least two substantially orthogonal antennas to provide magnetic induction diversity (Fig. 16: orthogonal antennas-X, Y & Z) & (Para. 81: Three transducers to transmit or receive an inductive field) & (Para. 59, 77-78: antenna diversity); the SRC device is coupled to a mobile computing device (Fig. 1: Inductive link-122 & transceiver 120 are connected to mobile device 130); the PSRC device is associated with at least one of location and object (Fig. 1: Inductive link-122 of the TX-116 is associated with NFC location and the headset object); communicate a proximity signal in the proximity boundary from the at least one selected antenna between the SRC device and a PSRC device (Para. 50: “For example, inductive link 122 supports communications between a user wearing headset 110 and cell phone 130”) (Fig. 1: the headset is the PSRC device and the mobile SRC device communicate via magnetic induction within the proximity boundary- the boundary defined by the magnetic induction technology used to communicate their signals); perform at least one action by at least one of the mobile computing device and the PSRC device when the proximity signal is detected between the SRC device and the PSRC device (Para. 14: “…the user can move a transceiver device closer in proximity than is required for normal communications to initiate the initialization process.  In general, a proximity of a transceiver device can be sensed based on the strength of a received signal. If the received signal is above a threshold value, it can be determined that the transceiver device is so close in proximity that such a condition is an indication that a user desires to program a transceiver with communication code”) (Fig. 1: both device communicates when the proximity signal is detected).
Palermo silent regarding “define a proximity boundary with dimensions defined by a selected magnetic induction diversity communication range of one of the SRC device and PSRC device”. 
In a similar field of endeavor, Tsirline discloses define a proximity boundary with dimensions defined by a selected magnetic induction diversity communication range of one of the SRC device and PSRC device (Para. 40: “…A transponder-selective magnetic field pattern former 110 is provided to collect flux produced by the flux generator (coil trace(s) 50 in the illustrated embodiment) and to form a field pattern 70 in the location of a predetermined transponder target area 44”) & (Para. 59: Magnetic field pattern 70 generated by the present invention may be configured to cause successful inductive coupling with an RFID transponder within a very closely defined target area) (Note: define a proximity boundary-target area with dimensions defined by a selected magnetic induction-70). 
At the time of filling, it would have been obvious to one of the ordinary skilled in the art to use any type of short range communication system to transfer data securely between two communication devices in a specific area of communication for safe, secure and robust transactions. 
Regarding claim 2, Palermo, remains as applied above and continue to teach that  set at least one rule for a proximity based communication filter module, which is associated with the mobile computing device, regarding the wireless communication of proximity based content (Fig. 5: 555-start bi-directional communication among transceivers using codes. Using specific set communication protocol/ predetermined condition -rule for communication), the at least one rule identifying the at least one action performed by the mobile computing device when the proximity signal is detected between the SRC device and the PSRC device, wherein the at least one action is performed by the mobile computing device based on the at least one rule when the proximity signal is detected between the SRC device and the PSRC device (Para. 14 “the initialization process to establish a code can be initiated at least in part by sensing a predetermined condition caused by a user. For example, a user can press a button on a transceiver device to activate an initialization process.  Also, the user can move a transceiver device closer in proximity than is required for normal communications to initiate the initialization process.  In general, a proximity of a transceiver device can be sensed based on the strength of a received signal”) (Note: rule[Wingdings font/0xE0] predetermined condition).
Regarding claim 3, Palermo teaches that  setting at least one rule for a proximity based communication filter module, which is associated with a proximity computing device that includes the PSRC device and is associated with at least one of the location and the object (Fig. 1 & 5) & (Fig. 1: Inductive link 122 of the transceiver 116 is associated with the near-field location and the headset object), regarding the wireless communication of proximity based content, the at least one rule identifying at least one action performed by the proximity computing device when the proximity signal is detected between the SRC device and the PSRC device, wherein the at least one action is performed by the proximity computing device based on the at least one rule when the proximity signal is detected between the SRC device and the PSRC device (Para. 15: “An orientation of the transceiver device can be detected based on an axis of a received inductive field to determine whether a user desires to initiate programming of a communication code.  Proximity of a transceiver device as well as orientation can be monitored to determine that a transceiver device should be initialized”) & (Para. 14, 16-20).
Regarding claim 4, Palermo teaches storing the at least one rule for the proximity based communication filter module on the mobile computing device to increase a user’s privacy. (Para. 20: “a base transceiver device is used in a cellular phone and a remote transceiver device is used in to a headset including a speaker and a microphone. Based on use of a communication code and bidirectional communications between the transceiver devices, a user can communicate over an exclusive inductive link between the cell phone and headset”) (Note an exclusive inductive link-private link for privacy).
Regarding claim 5, Palermo teaches no information is communicating from SRC dvice to the PSRC device to increase user privacy (Para. 20: “…. Based on use of a communication code and bidirectional communications between the transceiver devices, a user can communicate over an exclusive inductive link between the cell phone and headset”) (Note an exclusive inductive link-private link for privacy).
Regarding claim 6, Palermo teaches the communicating of the proximity signal in the proximity boundary between the SRC device and the PSRC device comprises one of transmitting the proximity signal from the PSRC device to the SRC device and transmitting the proximity signal from the SRC device to the PSRC device (Fig. 1: Induction link signal 122 between device-130 & device 110).
Regarding claim 7, Palermo teaches wherein the performing of the at least one action by one of the mobile computing device and the PSRC device comprises communicating content to the mobile computing device related to the location or object associated with the PSRC device (Fig. 1: Inductive link 122 of the transceiver 116 is associated with the near-field location and the headset object to transfer content data). 
Regarding claim 8, Palermo teaches the performing of the at least one action by one of the mobile computing device and the PSRC device comprises communicating content to the PSRC device from the mobile computing device via SRC device (Fig. 1: communication between device 110 & 130) & (Fig. 14).
Regarding claim 10, Palermo teaches the performing of the at least one action by one of the mobile computing device and the PSRC device further comprises storing the received content in a memory of the mobile computing device (Para. 16: “… a base transceiver and remote transceiver can both store a communication code in non-volatile memory. A transceiver can store different communication codes for each of multiple transceiver devices with which it can communicate”).
Regarding claim 11, Palermo teaches the performing of the at least one action by one of the mobile computing device and the PSRC device comprises communicating content to the PSRC device from the mobile computing device (Fig. 1 & 14).
Regarding claim 12, Palermo teaches the content is communicated from the mobile computing device to the PSRC device via the SRC device (Fig. 1 & 14).
Regarding claim 14, Palermo teaches the PSRC device is a Near Field Communication (NFC) compliant device (Fig. 2); wherein the SRC device is a Multi-Mode Magnetic Induction Communication (MMMIC) device having magnetic induction diversity (Fig. 2: antenna transducers- 136-138 ) & (Para. 81: “For example, if equal signal strength is received on all three transducers during diversity checks, it can be assumed that the preferred axis can be achieved by selecting all three transducers to transmit or receive an inductive field”) & (Para. 59, 77-78: antenna diversity).
Regarding claim 15, Palermo teaches a Near Field Communication (NFC) compliant mode to transmit and receive with an NFC compliant device within a distance of less than approximately 10 centimeters (Fig. 2) (Note: any NFC device works on that distance).
Regarding claim 17, Palermo teaches the MMMIC device is configured to communicate simultaneously with at least two NFC compliant devices (Para. 18: “In a multi-point communication system, all or a portion of bits in the communication code can be common to multiple transceiver, thereby enabling multiple transceivers to communicate using a single, shared communication code.  Use of such a code can be advantageous when a transceiver broadcasts to multiple transceivers simultaneously”). (Para. 24).
Regarding claim 18, Palermo teaches detecting the proximity signal at the SRC device that is transmitted by the PSRC device at a distance of greater than about 10 centimeters (Para. 27: “headset 110 communicates with base transceiver 120 up to several meters away. Thus, cell phone 130 can be held at a distance from user or, at a minimum, away from the users head”).
Regarding claim 19, Palermo teaches determining that the at least one of the location and the object is located within a range corresponding to dimensions of the proximity boundary (Fig. 1 & 2: device communicates only if they are on the proximity boundary).
Regarding claim 20, Palermo is silent regarding “range of the proximity signal is a distance that is less than Lamda/2pi meters between the SRC device and the PSRC device, where Lamda is a wavelength of the proximity signal in meters”. However, near-field or short range communication device can communicate in various distance based on design of the device. Therefore, distance that is less than Lamda/2pi meters between the SRC device and the PSRC device is a design choice. Doing so would have resulted in transmit data in a short range by using authorized short distance communication system. 
Claims 9 & 13 & 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palermo (Pub No. 2006/0073825), in view of Tsirline (Pub No. 2004/0178267) and further in view of Stevens (Pub No. 2009/0027166). 
Regarding claim 9, Palermo is silent regarding “the content related to the location or object associated with the PSRC device is communicated to the mobile computing device using a media communication device that does not communicate using near field magnetic induction”.
In a same field of endeavor, Stevens teaches the content related to the location or associated with the PSRC device is communicated to the mobile computing device using a media communication device that does not communicate using near field magnetic induction (Para. 114: “The active tag may in some cases have a fixed location on a shelf for example.  Since the communication range between the active tag and the passive tag is limited to few feet, this arrangement may be used to locate passive tags within that range within a large loop antenna’s area. Thus the base station may interrogate the active tag to see if it received a signal from a passive tag. If it did, then it is known that the passive tag is within a few feet of the that particular active tag. The approaches of FIGS. 10 and 11 are developed further below in connection with FIG. 33”) (Para. 58: Digital communication).
At the time of the invention, it would have been obvious to one of the ordinary skilled in the art to use any type of short range communication system to transfer data securely between two communication devices. 
Regarding claim 13, Palermo is silent regarding the content is communicated from the mobile computing device to the PSRC device via a media communication device that does not communicate using near field magnetic induction.
In a same field of endeavor, Stevens teaches the content is communicated from the mobile computing device to the PSRC device via a media communication device that does not communicate using near field magnetic induction (Para. 114”) (Para. 58: Digital communication).
At the time of the invention, it would have been obvious to one of the ordinary skilled in the art to use any type of short range communication system to transfer data securely between two communication devices. 
Regarding claim 16, Palermo is silent regarding “device communication mode to transmit and receive with close proximity communication device within a distance of less than approximately 30 centimeters”. 
Steven teaches device communication mode to transmit and receive with close proximity communication device within a distance of less than approximately 30 centimeters (Para. 189: “…some RFID technologies that are only in the nature of a few inches or a few centimeters”). In fact, short range communication device can communicate in various distance including less than 30cm based on design of the device. 
Therefore, it would have been obvious to use short range communication system to transfer data in a short distance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MD K TALUKDER/Primary Examiner, Art Unit 2648